EXHIBIT 5
          Viral cultures for COVID-19 infectious potential assessment – a systematic review



                            Jefferson T1; Spencer EA1; Brassey J2; Heneghan C1.



    1. Nuffield Department of Primary Care Health Sciences, University of Oxford, Radcliffe




                                                                                                            Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
         Observatory Quarter, Oxford, OX2 6GG
    2. Trip Database Ltd




                                                                                      t
                                                                              ip
Corresponding author:




                                                                      cr
Jefferson (tom-jefferson@conted.ox.ac.uk)

Alternate corresponding author




                                                            us
Carl Heneghan                                     an
Professor of EBM & Director CEBM,

Nuffield Dept. of Primary Care Health Sciences,
                                          M
University of Oxford
E: carl.heneghan@phc.ox.ac.uk
               e                  d


Summary
            pt




The reliability of RT-qPCR for assessing infectious potential of Covid-19 positives is defined by testing
         ce




reference and culture specimens and their relation to patient characteristics (date and severity of
symptoms, medical history) and test factors (cycle threshold).
Ac




© The Author(s) 2020. Published by Oxford University Press for the Infectious Diseases Society of
America. All rights reserved. For permissions, e-mail: journals.permissions@oup.com.
ABSTRACT:

Objective to review the evidence from studies relating SARS-CoV-2 culture with the results of
reverse transcriptase polymerase chain reaction (RT-PCR) and other variables which may influence
the interpretation of the test, such as time from symptom onset



Methods We searched LitCovid, medRxiv, Google Scholar and the WHO Covid-19 database for Covid-




                                                                                                        Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
19 to 10 September 2020. We included studies attempting to culture or observe SARS-CoV-2 in
specimens with RT-PCR positivity. Studies were dual extracted and the data summarised narratively
by specimen type. Where necessary we contacted corresponding authors of included papers for
additional information. We assessed quality using a modified QUADAS 2 risk of bias tool.




                                                                                    t
                                                                            ip
                                                                    cr
Results We included 29 studies reporting attempts at culturing, or observing tissue infection by,
SARS-CoV-2 in sputum, nasopharyngeal or oropharyngeal, urine, stool, blood and environmental




                                                          us
specimens. The quality of the studies was moderate with lack of standardised reporting. The data
suggest a relationship between the time from onset of symptom to the timing of the specimen test,
cycle threshold (Ct) and symptom severity. Twelve studies reported that Ct values were significantly
                                               an
lower and log copies higher in specimens producing live virus culture. Two studies reported the odds
of live virus culture reduced by approximately 33% for every one unit increase in Ct. Six of eight
studies reported detectable RNA for longer than 14 days but infectious potential declined after day 8
                                       M
even among cases with ongoing high viral loads. Four studies reported viral culture from stool
specimens.
                               d


Conclusion
              e



Complete live viruses are necessary for transmission, not the fragments identified by PCR.
           pt




Prospective routine testing of reference and culture specimens and their relationship to symptoms,
signs and patient co-factors should be used to define the reliability of PCR for assessing infectious
        ce




potential. Those with high cycle threshold are unlikely to have infectious potential.
Ac




Keywords: Covid-19; mode of transmission, viral culture; symptom onset to test date; polymerase
chain reaction; SARS-CoV-2; infectious potential.




                                                  2
Introduction

Effective prevention and management of SARS-CoV-2 infections relies on our capacity to identify
those who are infected or potentially infectious. In the absence of predictive clinical signs or
symptoms, the major means of detection is testing using Reverse Transcriptase quantitative
Polymerase Chain Reaction (RT-qPCR) 1, 2, 3

The test amplifies genomic sequences identified in specimens, and is highly sensitive, being capable
of generating observable signals from specimens containing minute amounts of matching genomic




                                                                                                             Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
sequence. Amplification of genomic sequence is measured in cycle thresholds (Ct), each cycle being
a cut off for positive detection. There may be a correlation between Ct values from respiratory
specimens, symptom onset to test (STT) date and positive viral culture. Evidence suggests the lower




                                                                                       t
the Ct value and the shorter the STT, the higher the infectious potential. 4 If this is so, we should be




                                                                               ip
able to identify those with the highest infectious potential.




                                                                       cr
Identification of a whole virion (as opposed to fragments) and proof that the isolate is capable of




                                                            us
replicating its progeny in culture cells is the closest we are likely to get to a gold standard. 5 RT-qPCR
cannot distinguish between the shedding of live virus or of viral fragments with no infectious
potential, and it cannot measure the quantity of live virus present in a person’s excreta. Although
                                                 an
viral culture is difficult, time consuming and requires specialised facilities it potentially represents
the best indicator of infection and infectious potential. We, therefore, set out to review those
studies attempting viral culture, regardless of specimen type tested. We investigated the probability
                                         M
of successful culture with time from symptom onset to test and cycle threshold. We also examined
the relationship between specimen cycle threshold and infectious potential.
              e                  d


Methods
           pt



We searched four databases: LitCovid, medRxiv, Google Scholar and the WHO Covid-19 database,
using the terms 'viral culture' or 'viral replication' and associated synonyms on 10 September
        ce




2020. For relevant articles, citation matching was undertaken and relevant results identified.
Ac




We included studies reporting attempts to culture SARS-CoV-2 and those which also estimated the
potential infectivity of the isolates or observed tissue infection by SARS CoV-2 and related them to
other clinical variables such as date of symptom onset to test and patient characteristics.

Isothermal methods of detection are not included in our review, as they do not provide a Ct value

One reviewer extracted data for each study and a second reviewer checked the extraction.
Heterogeneity and lack of detail of some of the reported data in the included studies prevented
pooling. We tabulated data and summarised it descriptively by specimen: fecal, respiratory,

                                                    3
environment or mixed. Where possible, we also reported the duration of detectable RNA and the
relationship of PCR cycle threshold and log 10 copies to positive viral culture.

Where necessary we contacted corresponding authors of the cited papers for additional
information. We assessed quality using the QUADAS 2 risk of bias tool, simplified because the
included studies were not designed as primary diagnostic accuracy studies. 6 Our methods are more
fully described in our protocol (published on the 4th of July and updated on 5th of October 2020). 7




                                                                                                                  Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
Results

We identified 145 possible articles for inclusion and after screening, 29 full texts were read and




                                                                                            t
included (see PRISMA 8 flow chart - Figure 1). One unpublished study was not included as no




                                                                                    ip
permission was given by the authors. The included studies were published in 30 articles (see web
appendix references w1-w29), four of which were in pre-print servers. The characteristics of each




                                                                           cr
study are shown in Table 1. All included studies were case series of moderate quality (Table 2.
Quality of included studies). We could not identify a protocol for any of the studies. All had been




                                                                us
made public in 2020. We received five author responses regarding clarifying information (see
Acknowledgments).                                   an
Studies using fecal specimens
                                           M
Nine studies assessed viral viability from fecal specimens positive for SARS-CoV-2 based on RT-PCR
result W10, W11, W13, W17, W22, W23, W25-W27 One study reported infecting ferrets with stool supernatant; [w10]
two reported visual growth in tissue [w19, w22[ and four reported achieving viral replication [w13, w23, w24,
                                  d


w26]
     . In one further study, methods were unclear.W28
                e
             pt




Studies using respiratory specimens

Seventeen studies reported attempting viral isolation and culture from respiratory specimens [W3, W4,
          ce




W6-10, W13-16, W18, W21-23, W26, W27]
                                      One study successfully cultured 26/90 nasopharyngeal specimens:
positive cultures were observed only up to day eight post-symptom onset; [w7] another study
obtained cultures from 31/46 nasopharyngeal and oropharyngeal specimens. [w3] The largest study
Ac




came from the La Scola group publications [w15] with positive cultures of 1,941 from 3,790 specimens.
Another study of UK health care workers during a period of low viral circulation isolated SARS Cov-2
from 1/19 specimens. [w5]



Two more studies reported a clear correlation between symptoms onset, date of sampling, Ct and
likelihood of viral culture. [w18, w21]


                                                       4
One study [w14] of nasopharyngeal specimens from 638 patients aged <16 years reported achieving
culture from 12 (52%) of the 23 who tested positive for SARS CoV-2 with a Ct of around 28.
Gniazdowski [w8] assessed RNA and infectious virus detection in 161 nasopharyngeal specimens from
hospitalised Covid-19 patients. Positive culture was associated with Ct values of 18.8 ± 3.4 (median
18.7); negative culture was associated with mean Ct values 27.1 ± 5.7 (median 27.5). Over 90% of
the virus isolates were obtained from specimens with a Ct value below 23




                                                                                                        Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
Basile [w4] reported 24% culture positivity, with specimens significantly more likely to be positive
from ICU. A report by the Korean Centres for Disease Control failed to grow live viruses from 108




                                                                                     t
                                                                              ip
respiratory specimens from “re-positives” i.e. people who had tested positive after previously
testing negative.[w12]




                                                                     cr
Ladhani [w16] and colleagues reported a successful culture rate of 87/158 RT-PCR positive naso-




                                                           us
pharyngeal specimens from six nursing homes in London.
                                                an
Studies using environmental specimens
                                        M
Two possible (the text is unclear) positive cultures were obtained from 95 environmental specimens
in one study that assessed aerosol and surface transmission potential of SARS-CoV-2 [w20]. No viruses
could be grown from specimens from seven areas of a large London hospital from specimens with a
cut-off RT-PCR Ct > 30. [w29]
              e                 d
           pt



Ahn and colleagues [w1] failed to grow live virus from an unspecified number of air specimens from
isolation rooms of patients with severe Covid-19, but were able to grow virus from swabs of
handrails, and the external surfaces of intubation cannulae.
        ce
Ac




Mixed sources

Some studies labelled as mixed source specimens are also reported by indvidual specimen in this
text.



Eight studies reported viral culture from mixed sources: 12 oropharyngeal, nine nasopharyngeal and
two sputum specimens [w9], one stool specimen and an unreported number of other specimens[w10] ,
from saliva, nasal swabs, urine, blood and stool collected from nine Covid-19 and a possible
                                                   5
specimen stool culture [[w23], nine nasopharyngeal, oropharyngeal, stool, serum and urine specimens
[w13]
      , seven sputum specimens, three stool specimens and one nasopharyngeal specimen of 11
patients. [w26] . In this study all specimens had been taken within 5 days of symptom onset and there
was a relationship between copy thresholds and cytopathic effect observed in infected culture cells.

Kim and colleagues reported no viral growth from an unclear number of serum, urine and stool
specimens, despite these specimens being collected soon after admission [w11] . Lu and colleagues
also reported no viral growth, however their specimens were from 87 cases tested “re-positive”. [w17]




                                                                                                                 Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
One study [w27] reported 21 positive cultures from from naso-pharyngeal specimens of 19
hospitalised patients in Singapore but no growth from specimens with a Ct value >30, or collected




                                                                                           t
                                                                                   ip
>14 days after symptoms onset. No culture was achieved from the urine or stool specimens.




                                                                          cr
Blood cultures




                                                               us
In one study by Andersson [w2] et al 20 RT-PCR positive serum specimens from 12 individual patients
were selected at random from a Covid-19 specimen bank at 3 to 20 days following onset of
symptoms. None of the 20 serum specimens produced a viral culture.
                                                   an
                                           M
Post mortem study

One study on alveolar specimens from 68 elderly deceased reported postmortem studies on lung
tissues from six cases were available for viral isolation. The evaluation showed viable SARS-CoV-2 in
                                  d


all six cases - in one case on day 26 from symptom onset. [w6]
              e
           pt




Duration of RNA viral detection
        ce




Table 3 shows that nine studies report on the duration of viral RNA detection as assessed by PCR for
SARS-CoV-2 RNA. [w7, w8, w10, w12, w13, w21, w24, w25, w27] All nine studies reported RNA detection for longer
than 7 days. Young et al [w27] reported that SARS-CoV-2 was detectable from nasopharyngeal swabs
Ac




by PCR up to 48 days after symptom onset.

Live viral culture window

The live viral culture time window was much shorter than for viral RNA identification, ranging from
less than 8 days from symptom onset to test [w23] and Ct < 24 [w7]. Median duration of viral RNA
identification in culture was 4 days (InterQuartile Range: 1 to 8) [w21].




                                                       6
The relationship between RT-PCR results and viral culture of SARS-CoV-2

Table 4 shows that ten studies analysed the relationship between Ct values and the possibility of
culturing live virus [w4, w5, w7, w8, w9 w15, w16, w21, w23, w27] and three quantified the mean log copies of
detected virus and live culture [w9, w14, w18] . All reported that Ct were significantly lower and log copies
were significantly higher in those with live virus culture. Five studies reported no growth in
specimens based on a Ct cut-off value [w5, w7, w9, w16, w27] ranging from CT > 24 [w7] to 35 [w15].




                                                                                                                Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
The estimated probability of recovery of virus from specimens with Ct > 35 was 8.3% (95% CI: 2.8%
to 18.4%)[w21. All donors above the Ct threshold of 35 (n=5) producing live culture were
symptomatic.




                                                                                         t
                                                                                 ip
                                                                         cr
In six London nursing homes there was no correlation between Ct values and symptoms in either
residents or staff, [w16] although nearly 50% of both categories were asymptomatic.




                                                              us
One study [w9] reported different cut-off thresholds depending on the gene fragment analysed34. No
                                                   an
growth was found for the NSP 12 fragment at Ct > 31.5, whereas the value was higher for the N gene
fragment (>35.2).
                                          M

The odds for culturing live virus decreased by 0.64 for every one unit increase in Ct (95%CI 0.49 to
0.84, p<0.001) [w7]; another study[w21] reported similar results in line with empirical evidence of an
                                 d


increased Ct of 0.58 per day since symptoms started. 9
              e
           pt




Discussion
        ce




The studies in this review attempted, and some successfully achieved, culture of SARS-CoV-2 in the
laboratory, using a range of different specimens. There is evidence of a positive relationship
between lower cycle count threshold, likelihood of positive viral culture and date of symptom onset.
Ac




10
   This is seen clearly in the two studies assessing the infectious potential of “re-positives”, i.e.
COVID-19 cases who had been discharged from hospital after testing negative repeatedly and who
then tested positive again after discharge: Lu 2020 [w17] , Korean CDC [w12].



Lu and colleagues considered four hypotheses for the origin of “re-positives” [w17]. On the basis of
their evidence they discarded re-infection and latency as explanations, and concluded that the most
plausible explanations were either contamination of the specimen by extraneous material or

                                                      7
identification in the specimen of minute and irrelevant particles of dead SARS-CoV-2 representing
virus long neutralised by the immune system.



Rapid expansion in testing capability requires training protocols and precautions to avoid poor
laboratory practice which may not be possible in the time pressure of a pandemic. The evidence in
this review shows that those with high cycle threshold are unlikely to have infectious potential.




                                                                                                               Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
Interpreting the results of RT-PCR requires consideration of patient characteristics such as symptoms
and their severity, contacts history, presence of pre-existing morbidities and drug history, the cycle




                                                                                         t
threshold value, the number of days from symptom onset to test and the specimen donor’s age.11 12




                                                                                 ip
Several of our included studies assessed the relationship of these variables and there appears to be a




                                                                         cr
time window during which RNA detection is at its highest with low cycle threshold and higher
possibility of culturing a live virus, with viral load and probability of growing live virus of SARS-CoV2
peaking much sooner than that of SARS CoV-1 or MERS-CoV.11 We propose that further work should




                                                              us
be done on this with the aim of constructing an algorithm for integrating the results of PCR with
other variables, to increase the effectiveness of detecting infectious patients.
                                                  an
PCR should be continuously calibrated against a reference culture in Vero E6 cells in which
                                          M
cytopathic effect has been observed [w6]. Confirmation of visual identification using methods, such as
an immunofluorescence assay may also be needed to aid diagnosis. 13 Henderson and colleagues
have called for a multicentre study of all currently manufactured SARS-CoV-2 nucleic acid
                                 d


amplification tests to correlate the cycle threshold values on each platform for patients who have
positive and negative viral cultures. Calibration of assays could then be done to estimate virus
              e



viability from the cycle threshold with some certainty. 14
           pt




Ascertainment of infectious potential is all the more important as there is good evidence of viral RNA
persistence across a whole range of different viral diseases with little or no infectious potential in
        ce




the post infectious phase of MERS,15 measles,16 other coronoviridae, HCV and a variety of animal
RNA viruses.17
Ac




In one COVID-19 (former) case, viral RNA was detectable until day 78 from symptoms onset with a
very high Ct 18 but no culture growth, implying a lack of infectious potential.



SARS CoV-2 methods of cell culture vary and to our knowledge have not been standardised.
Methods vary depending upon the selection of the cell lines; the collection, transport, and handling
of and the maintenance of viable and healthy inoculated cells. 19 We therefore urgently recommend
the development of standard culture methods and external quality assessment schemes for
laboratories offering testing for SARS CoV2. 20 21 If identification of viral infectious potential relies on
                                                      8
visual inspection of cytopathogenic effect, then a reference culture of cells must also be developed
to test recognition against infected cells. Viral culture may not be appropriate for routine daily
results, but specialized laboratories should use viruses as controls, perform complete investigations
when needed, and store representative clinical strains whenever possible. 22 Current evidence is too
limited to establish the feasibility of generating a universal cycle threshold value as this may change
with circumstances (e.g. hospital, community, cluster and symptom level), laboratory methods, so
more information is urgently needed 23.




                                                                                                           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
We suggest the WHO produce a protocol to standardise the use and interpretation of PCR and
routine use of culture or animal model to continuously calibrate PCR testing, coordinated by
designated Biosafety Level III laboratory facilities with inward directional airflow.24 Further studies
with standardised methods 25 and reporting are needed to establish the magnitude and reliability of




                                                                                      t
this association.




                                                                              ip
                                                                      cr
The results of our review agree with the scoping review by Byrne and colleagues on infectious
potential periods 26 and those of the living review by Cevick and colleagues11. The authors reviewed




                                                            us
79 studies on the dynamics, load and RNA detection for SARS CoV-1, MERS and SARS CoV-2 from
symptoms onset. They concluded that although SARS-CoV-2 RNA identification in respiratory (up to
83 days) and stool (35 days) can be prolonged, duration of viable virus is relatively short-lived (up to
                                                 an
a maximum of 8 days from symptoms onset). Those results are consistent with Bullard et al who
found no growth in specimens with a cycle threshold greater than 24 [w7] or when symptom onset
was greater than 8 days, and Wölfel et al [w23] who reported that virus could not be isolated from
                                        M
specimens taken after day 8 even among cases with ongoing high viral loads. The review by Rhee
and colleagues reaches conclusion similar to ours.10
              e                 d


The importance of symptom onset and reported PCR threshold is shown in a study that collected
test data during a prospective household transmission study. The authors found that Ct values were
           pt




lowest soon after symptom onset and correlated with time elapsed since symptom onset (within 7
days after symptom onset, the median Ct value was 26.5 compared with a median of 35.0 21 days
        ce




after onset). Ct values were significantly higher among those participants reporting no symptoms,
and lower in those reporting upper respiratory symptoms at the time of specimen collection.28
Ac




The evidence is increasingly pointing to the probability of culturing live virus being related to the
amount of viral RNA in the specimen and, therefore, inversely related to the cycle threshold. Thus,
detection of viral RNA per se cannot be used to infer infectiousness. Duration of excretion may also
be linked to age, male gender and possibly use of steroids and severity of illness.




                                                    9
Our review is limited by the lack of standardised reporting and lack of standard testing methods
amongst the included studies20. Ct threshold reporting was inconsistent, preventing pooling or
further in-depth analysis of the data, and insufficient clinical details were reported to define the
possible role of asymptomatics or pre-symptomatics in transmission. The included studies were case
reports or case series with a mixture of laboratory and clinical data, and variable in reporting the
relation between donor characteristics and PCR results.

We may have missed some studies or new studies as they are published and we aim to update this




                                                                                                       Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
review with emerging evidence.



Conclusion




                                                                                   t
                                                                            ip
The evidence gathered in this review points to a relationship between the time from collection of a
specimen to test, cycle threshold, and symptom severity. We recommend that a uniform




                                                                    cr
international standard for reporting of comparative SARS-CoV-2 culture with index test studies be
produced. Particular attention should be paid to the relationship between the results of testing,




                                                          us
clinical conditions and the characteristics of the source patients, description of flow of specimens
and testing methods. Defining cut off levels predictive of infectious potential 27should be feasible
and is necessary for diagnosing viral respiratory infections using molecular tests.
                                               an
                                       M
              e                d
           pt
        ce
Ac




                                                  10
Acknowledgments

Drs Susan Amirian, Siyuan Ding, Long Rong, Sravanthi Parasato and Bernard La Scola provided
additional information for this review. Dr Maryanne DeMasi helped with reference identification. All
data included in the review are from publications or preprints.




                                                                                                           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
Funding

The review was partly funded by NIHR Evidence Synthesis Working Group project 380.




                                                                                     t
                                                                             ip
Disclaimer: The views expressed in this commentary represent the views of the authors and not




                                                                     cr
necessarily those of the host institution, the UK NHS, the NIHR, or the Department of Health and
Social Care. The views are not a substitute for professional medical advice. It will be regularly




                                                           us
updated see the evidence explorer at https://www.cebm.net/evidence-synthesis/transmission-
dynamics-of-covid-19/ for regular updates to the evidence summaries and briefs.
                                                an
Potential conflicts:
                                        M
Tom Jefferson is a Senior Associate Tutor and Honorary Research Fellow, Centre for Evidence-Based
Medicine, University of Oxford. Disclosure statement is here
              e                 d


TJ was in receipt of a Cochrane Methods Innovations Fund grant to develop guidance on the use of
regulatory data in Cochrane reviews (2015-018). In 2014–2016, TJ was a member of three advisory
           pt




boards for Boehringer Ingelheim. TJ was a member of an independent data monitoring committee
for a Sanofi Pasteur clinical trial on an influenza vaccine. TJ is occasionally interviewed by market
        ce




research companies about phase I or II pharmaceutical products for which he receives fees (current).
TJ was a member of three advisory boards for Boehringer Ingelheim (2014-16). TJ was a member of
an independent data monitoring committee for a Sanofi Pasteur clinical trial on an influenza vaccine
Ac




(2015-2017). TJ is a relator in a False Claims Act lawsuit on behalf of the United States that involves
sales of Tamiflu for pandemic stockpiling. If resolved in the United States’ favor, he would be entitled
to a percentage of the recovery. TJ is co-holder of a Laura and John Arnold Foundation grant for
development of a RIAT support centre (2017-2020) and Jean Monnet Network Grant, 2017-2020 for
The Jean Monnet Health Law and Policy Network. TJ is an unpaid collaborator to the project Beyond
Transparency in Pharmaceutical Research and Regulation led by Dalhousie University and funded by
the Canadian Institutes of Health Research (2018-2022). TJ consulted for Illumina LLC on next
generation gene sequencing (2019-2020). TJ was the consultant scientific coordinator for the HTA
Medical Technology programme of the Agenzia per i Serivizi Sanitari Nazionali (AGENAS) of the
                                                   11
Italian MoH (2007-2019). TJ is Director Medical Affairs for BC Solutions, a market access company for
medical devices in Europe. TJ is funded by NIHR UK and the World Health Organization (WHO) to
update Cochrane review A122, “Physical Interventions to interrupt the spread of respiratory
viruses”. TJ is funded by Oxford University to carry out a living review on the transmission
epidemiology of COVID-19. Since 2020, TJ receives fees for articles published by The Spectator and
other media outlets.




                                                                                                        Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
Elizabeth Spencer is Epidemiology and Evidence Synthesis Researcher at the Centre for Evidence-
Based Medicine. Disclosure statement is here.




                                                                                   t
                                                                           ip
Jon Brassey is the Director of Trip Database Ltd, Lead for Knowledge Mobilisation at Public Health
Wales (NHS) and an Associate Editor at the BMJ Evidence-Based Medicine. Jon is a shareholder in




                                                                    cr
Trip Database Ltd.




                                                         us
Carl Heneghan is Professor of Evidence-Based Medicine, Director of the Centre for Evidence-Based
Medicine and Director of Studies for the Evidence-Based Health Care Programme. Disclosure
statement is here.
                                               an
                                       M
              e                d
           pt
        ce
Ac




                                                 12
                                                                                                       Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
References




                                                                                      t
1. Wynants L, Van Calster B, Collins GS, et al. Prediction models for diagnosis and prognosis of




                                                                              ip
covid-19: systematic review and critical appraisal. BMJ 2020;369:m1328. doi: 10.1136/bmj.m1328




                                                                      cr
2. Transmission of SARS-CoV-2: implications for infection prevention precautions. Scientific brief.

3. Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19) 16-24 February




                                                            us
2020. 2020

4. Bullard J, Dust K, Funk D, et al. Predicting infectious SARS-CoV-2 from diagnostic s. LID -
                                                 an
10.1093/cid/ciaa638 [doi] LID - ciaa638. (1537-6591 (Electronic))

5. Hematian A, Sadeghifard N, Mohebi R, et al. Traditional and Modern Cell Culture in Virus
Diagnosis. Osong public health and research perspectives 2016;7(2):77-82. doi:
                                        M

10.1016/j.phrp.2015.11.011 [published Online First: 2016/01/08]

6. Whiting PF, Rutjes Aw Fau - Westwood ME, Westwood Me Fau - Mallett S, et al. QUADAS-2: a
                                d


revised tool for the quality assessment of diagnostic accuracy studies. (1539-3704 (Electronic))
              e



7. Analysis of the evidence of transmission dynamics of COVID-19 Protocol for a scoping evidence
           pt



review. Jefferson T, Plüddemann A; Spencer EA; Roberts N; Heneghan C
[https://www.cebm.net/evidence-synthesis/transmission-dynamics-of-covid-19/
        ce




8. Moher D, Shamseer L, Clarke M, et al. Preferred reporting items for systematic review and meta-
analysis protocols (PRISMA-P) 2015 statement. Syst Rev 2015;4(1):1-1. doi: 10.1186/2046-4053-4-1
Ac




9. Lesho E, Reno L, Newhart D, et al. Temporal, Spatial, and Epidemiologic Relationships of SARS-
CoV-2 Gene Cycle Thresholds: A Pragmatic Ambi-directional Observation. Clinical Infectious Diseases
2020 doi: 10.1093/cid/ciaa1248

10. Rhee C, Kanjilal S, Baker M, et al. Duration of SARS-CoV-2 Infectivity: When is it Safe to
Discontinue Isolation? Clinical Infectious Diseases 2020 doi: 10.1093/cid/ciaa1249

11. Cevik M, Tate M, Lloyd O, et al. SARS-CoV-2, SARS-CoV-1 and MERS-CoV viral load dynamics,
duration of viral shedding and infectiousness: a living systematic review and meta-analysis. medRxiv
2020:2020.07.25.20162107. doi: 10.1101/2020.07.25.20162107
                                                   13
12. Tom MR, Mina MJ. To Interpret the SARS-CoV-2 Test, Consider the Cycle Threshold Value.
Clinical Infectious Diseases 2020 doi: 10.1093/cid/ciaa619

13. Hematian A, Sadeghifard N, Mohebi R, et al. Traditional and Modern Cell Culture in Virus
Diagnosis. Osong public health and research perspectives 2016;7(2):77-82. doi:
10.1016/j.phrp.2015.11.011 [published Online First: 2016/01/08]

14. Henderson DK, Weber DJ, Babcock H, et al. The perplexing problem of persistently PCR-positive
personnel. Infection Control & Hospital Epidemiology 2020:1-2. doi: 10.1017/ice.2020.343




                                                                                                          Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
[published Online First: 2020/07/20]

15. Bin SY, Heo JY, Song M-S, et al. Environmental Contamination and Viral Shedding in MERS
Patients During MERS-CoV Outbreak in South Korea. Clinical Infectious Diseases 2015;62(6):755-60.




                                                                                       t
                                                                                ip
doi: 10.1093/cid/civ1020

16. Lin W-HW, Kouyos RD, Adams RJ, et al. Prolonged persistence of measles virus RNA is




                                                                       cr
characteristic of primary infection dynamics. Proceedings of the National Academy of Sciences
2012;109(37):14989-94. doi: 10.1073/pnas.1211138109




                                                             us
17. Owusu M, Annan A, Corman VM, et al. Human Coronaviruses Associated with Upper Respiratory
Tract Infections in Three Rural Areas of Ghana. PLOS ONE 2014;9(7):e99782. doi:
10.1371/journal.pone.0099782
                                                 an
18. Lesho E, Reno L, Newhart D, et al. Temporal, Spatial, and Epidemiologic Relationships of SARS-
CoV-2 Gene Cycle Thresholds: A Pragmatic Ambi-directional Observation. Clinical Infectious Diseases
                                         M
2020 doi: 10.1093/cid/ciaa1248

19. Hodinka RL. Point: is the era of viral culture over in the clinical microbiology laboratory? J Clin
                                 d


Microbiol 2013;51(1):2-4. doi: 10.1128/JCM.02593-12 [published Online First: 2012/10/10]
              e



20. Rhoads D, Peaper DR, She RC, Nolte FS, Wojewoda CM, Anderson NW, et al. College of American
Pathologists (CAP) Microbiology Committee Perspective: Caution must be used in interpreting the
           pt




Cycle Threshold (Ct) value. LID - ciaa1199 [pii] LID - 10.1093/cid/ciaa1199 [doi]
        ce




21. Matheeussen V, Corman VM, Donoso Mantke O, et al. International external quality assessment
for SARS-CoV-2 molecular detection and survey on clinical laboratory preparedness during the
COVID-19 pandemic, April/May 2020. Eurosurveillance 2020;25(27):2001223. doi:
Ac




doi:https://doi.org/10.2807/1560-7917.ES.2020.25.27.2001223

22. Hodinka RL. Point: is the era of viral culture over in the clinical microbiology laboratory? J Clin
Microbiol 2013;51(1):2-4. doi: 10.1128/JCM.02593-12 [published Online First: 2012/10/10]

23. Binnicker MA-O. Challenges and Controversies Related to Testing for COVID-19. LID - JCM.01695-
20 [pii] LID - 10.1128/JCM.01695-20 [doi]. (1098-660X (Electronic))




                                                    14
24. Laboratory support for COVID-19 in the EU/EEA. Testing for SARS-CoV-2 virus European Centre
for Disease Prevention and Control. 2020 https://www.ecdc.europa.eu/en/novel-
coronavirus/laboratory-support

25. Binnicker MA-O. Challenges and Controversies Related to Testing for COVID-19. LID - JCM.01695-
20 [pii] LID - 10.1128/JCM.01695-20 [doi]. (1098-660X (Electronic))

26. Byrne AW, McEvoy D, Collins AB, et al. Inferred duration of infectious period of SARS-CoV-2:
rapid scoping review and analysis of available evidence for asymptomatic and symptomatic COVID-




                                                                                                     Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
19 cases. BMJ Open 2020;10(8):e039856. doi: 10.1136/bmjopen-2020-039856

27. Jansen RR, Wieringa J, Koekkoek SM, et al. Frequent Detection of Respiratory Viruses without
Symptoms: Toward Defining Clinically Relevant Cutoff Values. J Clin Microbiol 2011;49(7):2631-36.




                                                                                 t
                                                                          ip
doi: 10.1128/jcm.02094-10

28. Salvatore PP, Dawson P, Wadhwa A, Rabold EM, Buono S, Dietrich EA, et al. Epidemiological




                                                                  cr
Correlates of PCR Cycle Threshold Values in the Detection of SARS-CoV-2. Clinical Infectious
Diseases. 2020.




                                                        us
                                              an
                                      M
             e                d
          pt
       ce
Ac




                                                15
Tables:

Table 1. Characteristics of included studies

Table 2. Quality of included studies

Table 3. Duration of viral detection

Table 4. Relationship of PCR Cycle threshold and Log 10 copies to Positive Viral Culture




                                                                                           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
Figures: Figure 1 PRISMA flow chart.




                                                                                    t
                                                                            ip
                                                                    cr
                                                          us
                                               an
                                        M
                e               d
             pt
          ce
Ac




                                                  16
                                                                                             p t
                                                                                   r i
                                                                        s        c
                                                               n      u
Table 1 Characteristic of Included Studies
                                                             a
Study [ref id]         Specimens
                       (source)
                                                   M
                                              Specimens
                                              (n) [SST]
                                                             Culture methods                                   Culture Positive          Additional notes




Ahn 2020 [W1]
                           ed
                       Air and surfaces of    48 [not        Only positive samples (Ct value ≤35 for the       External surfaces of      No air specimens grew virus
                       isolation room of 3    reported]      RdRp and E genes) were cultured in Vero E6        intubation cannulae and   Ct values of specimens who
                         t
                       patients with severe
                       Covid 19
                        p                                    cells 10-fold dilutions of the SARS-CoV-2
                                                             supernatants from the environmental
                                                                                                               surfaces in the room of
                                                                                                               patient not intubated
                                                                                                                                         grew virus were uniformly
                                                                                                                                         low below 30 except in one
                                                             specimens was used. The inoculated cultures                                 case.
                                                             were grown in a humidified 37°C incubator with
          c           e                                      5% CO2. After 72 hours, areas of cell clearance
                                                             with crystal violet staining were used to
         c                                                   demonstrate the cytopathic effect. In the
                                                             presence of cytopathic effect was observed,
                                                             detection of nucleic acid of SARS-CoV-2 by
                                                             rRT-PCR in the supernatant was performed to
       A                                                     confirm a successful culture.




Andersson 2020 [W2]    20 RT-PCR positive     20 serum       Specimens VC01-20 were provided blinded for       0 / 20 these serum        Serum specimens.
                       serum specimens,       specimens      viral culture experiments. 50 µL aliquots of      specimens produced
                       selected at random     from 12        specimens VC1-VC20 were separately added          positive viral culture
                       from a Covid-19        hospitalised   to 2.4 x 105 Vero E6 cells in 24-well plates.
                                                                                                                                                                       Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                            p t
                                                                                  r i
                  specimen bank,         Covid-19         Cells were propagated in DMEM supplemented
                  representing           patients
                                                                                c
                                                          with 10% FBS. Virus growth assays were done
                                                                      s
                  specimens from 12                       in DMEM supplemented with 1% FBS,
                  individual patients                     glutamine and penicillin/streptomycin,
                                                                    u
                  (four individuals                       according to published methods. In parallel,
                  were represented at                     wells of the same number of cells were cultured
                                                            n
                  two timepoints),                        in triplicate without virus challenge but with 50
                  collected at 3 to 20                    µL control serum (VC21), or in duplicate with a
                                                          a
                  days following onset                    stock of Victoria/01/2020 SARS-CoV-2 passage
                  of symptoms.                            4 (Oxford) at calculated ten-fold serial dilutions
                                              M           per well of 78, 7.8, 0.78 and 0.078 plaque
                                                          forming units (pfu) in 50 µL of control serum
                                                          (VC21). Wells were observed daily for
                d                                         cytopathic effects (CPE), and 50 L specimens
                                                          were taken for vRNA extraction on day 3 post-
               e                                          challenge. On day 4, 50 L aliquots of
             t                                            supernatants from cells challenged with VC01-
                                                          20 were “blind passaged” to fresh cells, and the
            p                                             remaining supernatants were harvested and
                                                          stored separately at -80C for future analysis.
          e                                               After a further 3 days, CPE was recorded, if
                                                          any, for second passage cultures.


       c c
Arons 2020 [W3]   nasopharyngeal         48 rRT-PCR–      All rRT-PCR positive specimens shipped to            31 [no relation to
                  and oropharyngeal      positive         USA CDC for viral culture using Vero-CCL-81          symptoms presence.
      A           swabs                  specimens        cells. Cells showing cytopathic effects were         Culturable virus isolated
                                                          used for SARS-CoV-2 rRT-PCR to confirm               from 6 days before to 9
                                         [For             isolation and viral growth in culture.               days after symptom onset]
                                         asymptomatic
                                         median 4
                                         days, Ct 23.1]




                                                                                18
                                                                                                                                           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                              p t
                                                                                    r i
Basile 2020 [W4]    234 specimens, 228     Specimens        Probes targets for PCR included E, RdRp, N,         Culture positivity rate was   The highest Ct value with a
                    (97%) from the         from routine
                                                                                  c
                                                            M, and ORF1ab for specimens from ICU
                                                                        s                                       56 (24%) and significantly    successful culture was 32 (N
                    upper respiratory      laboratory       patients and 1 to 4 E, RdRp, N and Orf1ab for       more likely positive in ICU   gene target). A Ct cut-off of
                    tract (sputum, naso    tests or from    all other specimens.
                                                                      u                                         patients compared with        ≥37 was not indicative of
                    pharyngeal swabs,      patients                                                             other inpatients or           viable virus
                    bronchial lavage       admitted to      After stabilization at 4 degrees centigrade
                                                            specimens were inoculated into Vero E6 cells        outpatients and
                    from 195 individuals
                    with Covid-19.
                                           ICU or from a
                                           physician
                                                              n
                                                            and incubated at 370C in 5% CO2 for 5 days          significantly more likely
                                                            (day 0 to 4). Cultures were observed daily for      positive in specimens from
                                           request
                                                            a
                                                            cytopathic effect (CPE). CPE when it occurred       inpatients
                                           [mean 4.5        took place between days 2 and 4. Day 4 was
                                           days, 0-18,      chosen for terminal sampling.
                                                 M
                                           only one day
                 d                         to day 18]



              t e
Borczuk 2020 [W5]   Post mortem lung       Six              When a cytopathic effect was seen, the Vero         6                             No ct reported. In one case
                    tissue from 68                          cell culture supernatant was passed to a fresh                                    virus grew on day 26 from
             p      elderly deaths                          Vero cell culture tube to ensure reproducibility.                                 symptoms kick off
                    (median age 73)                         SARS-CoV-2 in the supernatant was further
          ce                                                confirmed by RT-PCR


Brown 2020 [W6]     Combined viral         Health care      Specimens were sent on the same day for             SARS-CoV-2 virus was          Symptoms in the past month
        c           throat and nose        workers in six   detection of SARS-CoV-2 RNA by RT-PCR to            isolated from only one (5%)   were associated with
                    swab from each         UK hospitals     the PHE national reference laboratory (five         of nineteen cultured          threefold increased odds of
       A            participant n=1,152                     hospitals) or one hospital laboratory. The PHE
                                                            laboratory used an Applied Biosystems 7500
                                                                                                                specimens. It had a Ct
                                                                                                                value of 26.2.
                                                                                                                                              testing positive (aOR 3.46,
                                                                                                                                              95%CI 1.38 to 8.67;
                                                            FAST system targeting a conserved region of                                       p = 0.008).
                                                            the SARS-CoV-2 open reading frame
                                                            (ORF1ab) gene. The hospital laboratory used a
                                                            different CE-IVD kit, targeting 3 SARS-CoV-2
                                                            genes (RdRp, E, and N). Both PCRs had                                             23 of 1,152 participants

                                                                                  19
                                                                                                                                                                              Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                           p t
                                                                                 r i
                                                         internal controls. Viral culture of PHE laboratory                         tested positive (2.0%) with a
                                                                     s         c
                                                         positives was attempted in Vero E6 cells with                              median Ct of 35.70
                                                         virus detection confirmed by cytopathic effect                             (IQR:32.42 to 37.57).
                                                         up to 14 days post- inoculation.
                                                                   u
                                                         a n
Bullard 2020 [W7]   Nasopharyngeal       90 [0 to 7
                                               M         NP swabs and ETT specimens in viral transport        26                    The range of symptoms
                    (NP) or              days]           media were stored at 4°C for 24-72 hours until                             onset to negative PCT was
                    endotracheal (ETT)                   they were tested for the presence of SARS-                                 21 days. Within this period,
                    from COVID-19                        CoV-2 RNA using real-time RT-PCR targeting a                               positive cultures were only

                ed  patients (mean age
                    45 years)
                                                         122nt portion of the envelope gene (E gene).
                                                         Dilutions were placed onto the Vero cells in
                                                                                                                                    observed up to day 8 post
                                                                                                                                    symptom onset
                                                         triplicate and incubated at 37°C with 5% CO2

             pt                                          for 96 hours. Following incubation of 4 days,
                                                         cytopathic effect was evaluated under a
                                                         microscope and recorded.


          ce
Gniazdowski 2020    161 probably         161 cases       Ct values were calculated of only one gene           Unclear possibly 47   Positive culture was
[W8]                nasopharyngeal       with positive   target per assay: the Spike (S) gene for the         isolates              associated with Ct values of
                    specimens            PCR [not        RealStar® SARS-CoV-2 and the nonstructural                                 18.8 ± 3.4. Infectious viral
        c                                reported]       protein 101 (Nsp) 2 gene for the NeuMoDx™                                  shedding occurred in
       A                                                 SARS-CoV-2 assays. Genome sequencing was                                   specimens collected up to
                                                         carried out. Incubation of the inoculum in                                 20 days after the first
                                                         VeroE6 cells cultured at 37°C was observed for                             positive result in
                                                         4 days for cytopathic effect and                                           symptomatics. Mean and
                                                         immunofluorescence used to identify viral                                  184 median Ct values
                                                         presence                                                                   associated with recoverable
                                                                                                                                    virus were 18.8 ± 3.4 and
                                                                                                                                    18.17 respectively, which

                                                                               20
                                                                                                                                                                    Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                            p t
                                                                                   r i
                                                                                                                                             was significantly lower than
                                                                       s         c                                                           the mean and median Ct
                                                                                                                                             values that did not correlate
                                                                     u                                                                       with infectious virus
                                                                                                                                             recovery: 27.1 ± 5.7 and
                                                             n                                                                               27.5 respectively. PCR
                                                                                                                                             results should be interpreted
                                                           a                                                                                 alongside symptoms


Huang 2020 [W9]    Oropharyngeal (OP)      60 specimens    SARS-CoV-2 cDNA was prepared using RNA              Obtained 23 isolates from     Specimens with high copy
                   or nasopharyngeal       from 50         extracted from the specimens of the first patient   different specimen types      numbers of the viral
                   (NP) swabs, or
                                                M
                                           cases [3,4      with confirmed COVID-19. RT was performed           (12 from OP, nine from NP,    genome, indicative of higher
                   sputum (SP)             days mean       using the MMLV Reverse transcription kit.           and two from SP).             viral load, were more likely
                                           but see table                                                                                     to be culturable.
                d                          1 for freeze    All procedures for viral culture were conducted
                                           thaw cycles     in a biosafety level-3 facility. Vero-E6 and MK-2
             t e                           delays]         (ATCC) cells were maintained in a virus culture
                                                           medium and the cells were maintained in a
                                                           37°C incubator with daily observations of the
          e p                                              cytopathic effect.


Jeong 2020 [W10]   Naso/oropharyngeal      5 patients      Specimens positive by qPCR were subjected to        Naso/ oropharyngeal           Viral loads in urine, saliva,
       c c         swabs, saliva, urine,                   virus isolation in Vero cells. Urine and stool      saliva, urine and stool       and stool specimens were
                   and stool                               specimens were inoculated intranasally in                                         almost equal to or higher
                                                           ferrets and they evaluated the virus titers in      Specimens were collected      than those in naso /
                                                           nasal washes on 2, 4, 6, and 8 days post-           between days 8 to 30 of       oropharyngeal swabs. After
      A                                                    infection (dpi). Immunofluorescence                 the clinical course. Viable
                                                                                                               SARS-CoV-2 was isolated
                                                                                                                                             symptom resolution, patients
                                                           antibody assays were also done.                                                   shed viable virus in their
                                                                                                               from 1 naso /                 saliva and urine up to day 15
                                                                                                               oropharyngeal swab.           of illness.

                                                                                                               Ferrets inoculated with
                                                                                                               patient urine or stool were

                                                                                21
                                                                                                                                                                             Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                              p t
                                                                                    r i
                                                                                                                infected. SARS-CoV-2 was
                                                                        s         c                             isolated from the nasal
                                                                                                                washes of the 2 urine-
                                                                      u                                         treated ferrets and one
                                                                                                                stool-treated ferret


Kim 2020 [W11]        Unclear. Possibly       74 COVID-19
                                                              n
                                                            RT-PCR was performed on the target genes            No viral growth was
                      323 serum 247           hospital      were E and RdRp. Cell culture was performed         detected in any specimen
                      urine and 129 stool     patients
                                                            a
                                                            in a Level III facility by inoculum into CaCo-2     despite a positive RT-PCR
                      specimens                             cell line after stabilisation at 4C and harvested   very soon after admission
                                                            after 5 days and the supernatant after
                                                   M        centrifugation was re-inoculated for another 5
                 d                                          days and assessed with RT-PCR.


Korean CDC 2020       Respiratory swab        108           Methods not reported                                0 / 108 respiratory            This report does not report
[W12]
              t e     specimens for           specimens                                                         specimens                      the laboratory methods
                      individuals testing                                                                                                      used.
                      positive after having
             p        previously tested
                      positive, then
          ce          negative.


Kujawski 2020         Nasopharyngeal          12 patients   SARS-CoV-2 real-time PCR with reverse               Viral culture was attempted    Viable SARS-CoV-2 was
        c             (NP), oropharyngeal     had initial   transcription (rRT–PCR) cycle threshold (Ct)        on initial respiratory         cultured at day 9 of illness
(for The COVID-19
       A              (OP), stool, serum      respiratory   values of virus isolated from the first tissue      specimens from 9 patients      (patient 10), but was not
Investigation Team)   and urine               specimens     culture passage were 12.3 to 35.7 and for one       and was successful in all 9,   attempted on later
[W13]                 specimens               collecte      patient, virus isolated from tissue culture         including 2 patients who       specimens. SARS-CoV-2
                                                            passage 3 had a titer of 7.75 × 106 median          not hospitalized               rRT–PCR Ct values of virus
                                                            tissue culture infectious dose per ml; these data                                  isolated from the first tissue
                                                            were likely more reflective of growth in tissue                                    culture passage were 12.3
                                                            culture than patient viral load.                                                   to 35.7.


                                                                                  22
                                                                                                                                                                                Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                              p t
                                                                                     r i
                                                                                                                                             Mean Ct values in positive
                                                                          s        c                                                         specimens were 17.0 to 39.0
                                                                                                                                             for NP, 22.3 to 39.7 for OP
                                                                        u                                                                    and 24.1 to 39.4 for stool. All
                                                                                                                                             blood and urine isolates
                                                                n                                                                            were negative.

                                                                                                                                             Ct values of upper
                                                                                                                                             respiratory tract specimens
                                                              a                                                                              were lower in the first week
                                                                                                                                             of illness than the second in
                                                                                                                                             most patients.
                                                     M
L’Huillier 2020 [W14]   Nasopharyngeal       23 (3.6%)        Observation of cytopathic effect on days 2,4,   12 (52% of PCR positive)       Ct was around 28 for the
                 d      swabs in 638         tested           and 6 of inoculum in Vero cells in two                                         children whose specimens
                        patients aged less   positive for     passages.                                                                      grew viable viruses
              t e       than 16 years in     SARS CoV-2
                        Geneva Hospital      - median age
                                             of 12 years
             p                               (range 7 days
                                             to 14.9 years)
           e
                                             [1-4]
        c c
La Scola 2020 [W15]     Naso pharyngeal      183 (4384        From 1,049 specimens, 611 SARS-CoV-2            Of the 183 specimens           There was a significant
                        swabs or sputum      specimens        isolates were cultured. 183 specimens testing   inoculated in the studied      relationship between Ct
       A                specimens            from 3466
                                             patients)
                                                              positive by RT-PCR (9 sputum specimens and
                                                              174 nasopharyngeal swabs) from 155 patients,
                                                                                                              period of                      value and culture positivity
                                                                                                                                             rate: specimens with Ct
                                                              were inoculated in cell cultures. SARS-CoV-2.   time, 129 led to virus         values of 13–17 all had
                                             [not reported]   RNA rtPCR targeted the E gene.                  isolation. Of these 124        positive culture. Culture
                        Only Naso                             Nasopharyngeal swab fluid or sputum             specimens had                  positivity rate decreased
                        pharyngeal                            specimen were filtered and then inoculated in                                  progressively according to
                        specimens from the                    Vero E6 Cells. All specimens were inoculated    detectable cytopathic effect   Ct values to 12% at 33 Ct.
                                                                                   23
                                                                                                                                                                               Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                              p t
                                                                                     r i
                     subsequent Jaafar                        between 4 and 10 h after sampling and kept at      between 24 and 96 h              No culture was obtained
                     et al letter.
                                                                                   c
                                                              + 4 °C before processing. After centrifugation                                      from specimens with Ct >
                                                                                                                 The letter by Jaafar et al
                                                                          s
                                                              they were incubated at 37 °C. They were
                                                              observed daily for evidence of cytopathogenic      adds that 1941 SARS-Cov-
                                                                                                                                                  34. The 5 additional isolates
                                                                                                                                                  obtained after blind
                                                                                                                 2 30 isolate cultures were
                                                                        u
                                                              effect. Two subcultures were performed weekly
                                                              and scanned by electron microscope and then        positive out 3 790
                                                                                                                                                  subcultures had Ct between
                                                                                                                                                  27 and 34, thus consistent
                                                                                                                 inoculated specimens.
                                                                n
                                                              confirmed by specific RT-PCR targeting E
                                                              gene.                                              These could be seen after
                                                                                                                                                  with low viable virus load.

                                                                                                                 the first inoculation or up to
                                                              a                                                  2 blind subcultures. At at Ct
                                                                                                                 of > 34 2.6% of specimens
                                                                                                                 yielded a positive culture.
                                                  M
Ladhani 2020 [W16]   Naso pharyngeal        87                All SARS-CoV-2 positive specimens with a Ct        87                               Ct values < 35
                d    swabs                                    value of <35 were incubated on Vero E6
                                            [Residents        mammalian cells and virus detection was                                             Higher Ct values (lower virus
             t e                            post, pre and     confirmed by cytopathic effect (CPE) up to 14                                       load) specimens were
                                            symptomatic,      days post-inoculation. Whole genome                                                 associated
                                            5 (6 to 3) 4 (2   sequencing (WGS) was carried out on all RT-
            p                               to 11) 7 (10      PCR positive specimens                                                              with decreasing ability to
                                                                                                                                                  recover infectious virus from
                                            to 4). Staff
          e                                 post, pre and                                                                                         100% (2/2)
                                            symptomatic
       c c                                  7 (9 to 4) 3                                                                                          with Ct <20.00 to 17.0%
                                                                                                                                                  (9/53) with Ct 30.00_34.99
                                            (2-5) 5 (9 to
                                            _3)]                                                                                                  (x2 for trend,
      A                                                                                                                                           P<0.001)


Lu 2020 [W17]        87 cases testing       619 hospital      137 swabs and 59 serum specimens from 70           No cultures were positive        “Re-positive” cases are
                     “re-positive” at RT-   discharges of     “re-positive” cases to assess the immunological                                     unlikely to be infectious as
                     PCR                    which tested      and virologic characteristics of the SARS-CoV-                                      no intact RNA single helix
                                            positive after    2 “re-positive” cases. From 23 January, hospital                                    was detected or viral

                                                                                   24
                                                                                                                                                                                  Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                           p t
                                                                                 r i
                    137 swabs (51         discharge       dischargees followed a strict isolation protocol                                 isolated grew.
                    nasopharyngeal, 18
                                                                               c
                                                          living (for example) in single dedicated hotel
                                                                                                                                           Prolonged detection of viral
                    throat and 68 anal)
                                                                      s
                                                          rooms and went home only when nucleic acid
                                                          tests were negative on both respiratory tract                                    RNA is a challenge for
                                                                                                                                           public health interventions
                                                                    u
                                                          and digestive tract specimens. Specimens
                                                          (nasopharyngeal, throat and anal swabs), were                                    targeted at isolating
                                                                                                                                           infectious cases. “Re-
                                                            n
                                                          collected for RT-PCR diagnosis at 7 and 14
                                                          days after discharge. Culture was carried out by                                 positive” discharged cases
                                                                                                                                           are caused by intermittent
                                                          a
                                                          inoculating Vero E6 cells with patient specimen.
                                                          CPE were observed daily at 7 days with a                                         shedding of cells containing
                                               M          second round of passage.                                                         remnant RNA.

                                                          RT-PCR diagnosis was carried out on RNA
                d                                         using three RT-PCR kits to conduct nucleic acid
                                                          testing, in an attempt to avoid false negatives.

                                                          Ct varied from 29 to 39 depending on gene and
             t e                                          kit
            p
Perera 2020 [W18]   68 specimens:         35 patients,    Specimens were tested for sgRNA with ≥5             Virus was isolated from 16   Culturable SARS CoV-2 and
                    nasopharyngeal        32 with mild    log10 N gene copies per ml. The                     specimens for 16 patients    sub-genomic RNA (good
          e         aspirates combined    disease [1 to   complementary DNA obtained was subjected to         out of a total of 35         indicator of replication) was
                    with throat           67 days]        PCR (40 cycles). Vero E6 cells were seeded          specimens                    rarely detectable beyond 8
         c                                                and incubated for 24 hours in a CO2 incubator.                                   days after onset of illness
                    swab (n=49),
       c            nasopharyngeal
                                                          The culture medium was removed and 125 μL
                                                          of the clinical specimen in virus transport
                                                                                                                                           although virus RNA by RT-
                                                                                                                                           PCR remained for up to 70
                    aspirate (n=2),                       medium diluted and was inoculated into 2 wells.                                  days.
      A             nasopharyngeal
                    swab combined with
                                                          After 2 hours incubation in a CO2 incubator at
                                                          37°C, the plates were incubated at 37°C in a
                    throat swab (n=3),                    CO2 incubator. A specimen (100 μL) of
                    nasopharyngeal                        supernatant was specimend for a quantitative
                    swab (n=2), sputum                    real-time RT-PCR at 0 and 72 hours post
                    (n=11) and saliva                     inoculation. At 72 hours, cells were scraped into

                                                                               25
                                                                                                                                                                           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                                 p t
                                                                                       r i
                        (n=1).                                 the supernatant and transferred onto fresh cells
                                                                                     c
                                                               in 24-well plates and monitored for an
                                                                           s
                                                               additional 72 hours. A final quota of cells was
                                                               collected for quantitative real-time RT-PCR.
                                                                         u
                                                               Cells were observed for cytopathic effect daily
                                                               and harvested for testing if 25%–50% of cells
                                                                 n
                                                               showed a cytopathic effect.


Qian 2020 [W19]         Rectal tissue         1 [1 to 3 days
                                                               a
                                                               Ultrathin sections of tissue fixed in epoxy resin   1                      No culture performed.
                        obtained from a       post op]         on formvar-coated copper grids were observed
                        surgical procedure                     under electron microscope under 200kV.                                     Visualisation of virions in
                        was available.
                                                    M          Immunohistochemical staining was used to                                   rectal tissue and detection of
                                                               establish expression and distribution of SARS-                             SARS-CoV-2 antigen in the
                                                               CoV-2 antigen.                                                             rectal tissue.
               ed
Santarpia 2020 ([W20]   Windowsill and air,   13 patients      Vero E6 cells were used to culture virus from       Possibly 2 with weak   Isolates were from days 5
             t          mean 7.3              [days 5 to 9     environmental specimens. The cells were             cyotopathic effect     and 8 of occupancy of
                        specimens per         and day 18 of    cultured in Dulbeccos’s minimal essential                                  hospital/isolation rooms
            p           room. The             isolation in a   medium (DMEM) supplemented with heat
                        percentage of PCR     quarantine       inactivated fetal bovine serum (10%),
          e             positive specimens    unit]            Penicillin/Streptomycin (10,000 IU/mL &10,000
                        from each room
       c c              was 40% -100%
                                                               μg/mL) and Amphotericin B (25 μg/mL).



Singanayagam 2020       324 specimens:        253 positive     Vero E6 cells were inoculated with                  133 (41%) specimens    RT-PCR cycle threshold
[W21]
      A                 nose, throat,
                        combined nose-and
                                              case
                                                               clinical specimens and incubated at 37 °C, 5%
                                                                                                                   (from 111 cases)       values correlate strongly
                                                                                                                                          with cultivable virus i.e.
                        throat and            [-10 to 60       CO2. Cells were inspected for cytopathic effect                            likelihood of infectiousness.
                        nasopharyngeal        days]            daily up to 14 days. Presence of SARS-CoV-2                                Median Ct of all 324
                        swabs and                              was confirmed by SARSCoV-2 nucleoprotein                                   specimens was 31.15.
                        aspirates                              staining by enzyme immunoassay on infected                                 Probability of culturing virus


                                                                                     26
                                                                                                                                                                           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                            p t
                                                                                   r i
                                                            cells.                                                                         declines to 8% in specimens
                                                                        s        c                                                         with Ct > 35 and to 6% 10
                                                                                                                                           days after onset and was
                                                                      u                                                                    similar in asymptomatic and
                                                                                                                                           symptomatic persons.
                                                              n                                                                            Asymptomatic persons
                                                                                                                                           represent a source of
                                                            a                                                                              transmissible virus but there
                                                                                                                                           is no difference in Ct values
                                                                                                                                           and culturability by age
                                                  M                                                                                        group.


Wang 2020 [W22]     Bronchoalveolar         1,070           rRT-PCR targeting the open reading frame 1ab      Live SARS-CoV-2 was          The details of how the
                    fluid, sputum, feces,   specimens       gene of SARS-CoV-2; cycle threshold values of     observed in the stool        specimens were cultured
                d   blood, and urine        collected       rRT-PCR were used as indicators of the copy       specimen from 2 patients     were not reported.
                    specimens from          from 205        number of SARS-CoV-2 RNA in specimens             who did not have diarrhea.
             t e    hospital in-patients    patients with   with lower cycle threshold values corresponding
            p       with COVID-19           COVID-19        to higher viral copy numbers. A cycle threshold
                                                            value less than 40 was interpreted as positive
          e                                                 for SARS-CoV-2 RNA.


Wölfel 2020 [W23]   Saliva, nasal           9 patients [2   The average virus RNA load was 6.76 ×             Yes in respiratory
       c c          swabs, urine, blood     to 4 days]      105 copies per the whole swab until day 5, and    specimens, and indicative
                    and stool                               the maximum load was 7.11 × 108 copies per        in stool
                                                            swab. The last swab specimen that tested
                                                            positive was taken on day 28 after the onset of
      A                                                     symptoms.




                                                                                 27
                                                                                                                                                                           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                              p t
                                                                                     r i
Xiao F SJ 2020 [W24]   Esophageal,            1 plus an        Histological staining (H&E) as well as viral      1/1 RNA-positive patient.      Total specimen numbers are
                       gastric, duodenal,     unknown
                                                                                   c
                                                               receptor ACE2 and viral nucleocapsid staining
                                                                          s                                      Positive staining of viral     not reported.
                       and rectal tissues     additional       were performed.                                   nucleocapsid protein was
                       were obtained from     number of                 u                                        visualized in the cytoplasm
                       1 COVID-19             fecal                                                              of gastric, duodenal, and
                       patients by            specimens          n                                               rectum glandular epithelial
                       endoscopy.             from RNA-                                                          cell, but not in esophageal
                                              positive         a                                                 epithelium of the 1 patient
                                              patients.                                                          providing these tissues.
                                                                                                                 Additionally, positive
                                                   M                                                             staining of ACE2 and
                                                                                                                 SARS-CoV-2 was also
                                                                                                                 observed in gastrointestinal
                d                                                                                                epithelium from other
                                                                                                                 patients who tested
               e                                                                                                 positive for SARS-CoV-2
             t                                                                                                   RNA in feces, results not
                                                                                                                 shown.


          e p
Xiao F 2020 [W25]      Serial feces           3, one patient   Inoculation of Vero 6 cells. Cycle threshold      Infectious virus was           Selection of specimens is
                       specimens collected    admitted day     values for the fecal specimen were 23.34 for      present in faeces from two     not entirely clear.
         c             from 28 hospitalised   7 post onset     the open reading frame 1lab gene and 20.82 for    cases)
                       COVID-19 patients:                      the nucleoprotein gene. A cytopathic effect was
       c               3 specimens from 3                      visible in Vero E cells 2 days after a second-
                       RNA-positive                            round passage. The researchers negatively
      A                patients were tested                    stained culture supernatant and visualized by
                       for possible viral                      transmission electron microscopy. Viral
                       culture.                                particles that were visible were spherical and
                                                               had distinct surface spike protein projections,
                                                               consistent with a previously published SARS-
                                                               CoV2 image.




                                                                                   28
                                                                                                                                                                             Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                          p t
                                                                                r i
Yao 2020 [W26]   Sputum (n=7), stool   11 patients      The specimens of the 11 patients involved in        11 specimens taken up to    Cultured viruses were
                 (n=3) and one         admitted to
                                                                              c
                                                        this study were collected during the early phase
                                                                    s                                       16 days from admission to   inoculated in Vero cells. At 8
                 nasopharyngeal        hospital: 9      of the Covid-19 break out in China, dates           hospital.                   hours post-infection there
                 specimen              classified as    ranging from 2nd of January to the 2nd of April
                                                                  u                                                                     was a significant decrease in
                                       serious or       2020.                                                                           Ct value (increases in viral
                                       critical, 1                                                                                      load) for five isolates. At 24
                                                        All except one of the patients had moderate or
                                       moderate, 1
                                       mild
                                                          n
                                                        worse symptoms. Three patients had co-
                                                                                                                                        hours significant decreases
                                                                                                                                        in the Ct values for all of the
                                                        morbidities and one patient needed ICU
                                       symptoms
                                                        a
                                                        treatment. Seven patients had sputum
                                                                                                                                        viral isolates were observed.

                                       [0 to 16 days]   specimens, one nasopharyngeal and three had                                     Mutations of the viruses are
                                                        stool specimens                                                                 also reported
                                             M
                                                        The specimens were pre-processed by mixing
                                                        with appropriate volume of MEM medium with
                d                                       2% FBS, Amphotericin B, Penicillin G,
                                                        Streptomycin and TPCK-trypsin. The
             t e                                        supernatant was collected after centrifugation
                                                        at 3000 rpm at room 434 temperature. Before
                                                        infecting Vero-E6 cells, all collected
            p                                           supernatant was filtered using a 435 0.45 µm
                                                        filter to remove cell debris etc.
          e
                                                        Vero-E6 cells were infected with 11 viral
       c c                                              isolates and quantitatively assessed their viral
                                                        load at 1, 2, 4, 8, 24, and 48 hours post-
                                                        infection (PI) and their viral cytopathic effects
                                                        (CPE) at 48 and 72 hours PI and examined
      A                                                 whether the viral isolates could successfully
                                                        bind to Vero-E6 243 cells as expected. Super-
                                                        deep sequencing of the 11 viral isolates on the
                                                        Novaseq 6000 platform was performed.




                                                                              29
                                                                                                                                                                          Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                          p t
                                                                                r i
Young 2020 [W27]   Naso pharyngeal       152 of 74      Material from nasopharyngeal swabs was               21 naso pharyngeal          No virus was isolated when
                   swabs, stool, fresh   patients
                                                                              c
                                                        inoculated in Vero-E6 cells in a Level 3
                                                                    s                                        specimens from 19 (14%)     the PCR cycle threshold (Ct)
                   urine                                laboratory. Urine and stool specimens were           patients                    value was >30 or >14 days
                                                        collected and transported fresh for virus culture
                                                                  u                                                                      from symptom onset. Urine
                                                        but stools were filtered before inoculation. Cells                               and stool specimens at
                                                        were cultured at 37C for seven days or less if
                                                          n                                                                              admission did not grow virus
                                                        cytopathic effect (CPE) was observed by day 4
                                                        and confirmed by PCR.
                                                        a
Zhang 2020 [W28]   Stool                 Unknown [not   Vero cells were used for viral isolation from        1                           We do not know what
                                         reported]      stool specimens of Covid-19 patients. A 2019-                                    influenced successful virus
                                              M         nCoV strain was isolated from a stool specimen                                   culture e.g. methods
                                                        of a laboratory-confirmed COVID-19 severe                                        optimal, or concentration of
                                                        pneumonia case, who experienced onset on                                         virus optimal. More
                d                                       January 16, 2020 and was specimend on                                            information needed.
                                                        February 1, 2020. The interval between
             t e                                        sampling and onset was 15 days. The full-
            p                                           length genome sequence indicated that the
                                                        virus had high-nucleotide similarity (99.98%) to
          e                                             that of the first isolated novel coronavirus
                                                        isolated from Wuhan, China. In the Vero cells,
         c                                              viral particles with typical morphology of a
                                                        coronavirus could be observed under the
       c                                                electron microscope.


Zhou 2020 [W29]    218 surface           7 areas of     RT-PCR with primers and probes for the               No cultures were positive   The pre-defined cycle
      A            specimens 31 air      large London   envelope (E) gene. Duplicate PCR was carried                                     threshold cut off was too
                   specimens             hospital       out and specimens were considered positive if                                    high
                                                        both duplicates had Ct< 40.4, or suspect if one
                                                        of the two have Ct<40.4 (equivalent to one
                                                        genome copy. For culture Vero E6 and Caco2
                                                        cells were used from air and environmental

                                                                              30
                                                                                                                                                                        Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                             p t
                                                                    r i
                                             specimens using a method adapted from one
                                                                  c
                                             previously used to culture influenza virus. On
                                                         s
                                             day 0 and after 5-7 days, cell supernatants
                                             were collected, and RT-qPCR to detect SARS-
                                                       u
                                             CoV-2 performed as described above.
                                            nSpecimens with at least one log increase in
                                             copy numbers for the E gene (reduced Ct
                                          a  values relative to the original specimens) after
                                             5-7 days propagation in cells compared with the
                                             starting value were considered positive by viral
                                         M   culture.


Key: STT = symptom onset to test date.


                ed
             pt
          ce
       Ac

                                                                  31
                                                                                                Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                p t
                                                                          r i
Table 2. Quality of included studies                                    c
                       Description of methods and                              Analysis & reporting   Is bias dealt
Study                  sufficient detail to replicate            u s
                                                        Sample sources clear   appropriate            with            Applicability

Ahn 2020 [W1]          Yes                              Yes
                                                          n                    Yes                    Partly          Unclear

Andersson 2020 [W2]    Yes                              Yes                    Yes                    Partly          Yes
                                                        a
Arons 2020 [W3]        Yes                         M    Yes                    yes                    Yes             Unclear

Basile 2020 [W4]       Yes                              Yes                    Yes                    Unclear         unclear

Borczuk 2020 [W5]
                 ed    Yes                              Yes                    Yes                    Yes             Unclear

Brown 2020 [W6]t       Yes                              Yes                    Yes                    Unclear         Unclear

Bullard 2020 [W7]      Yes                              Yes                    yes                    unclear         Unclear
              p
Gniazdowski [W8]       Yes                              Yes                    Yes                    Unclear         Unclear
           ce
Huang 2020 [W9]        yes                              Yes                    Yes                    Unclear         Unclear


        Ac
Jeong 2020 [W10]       Yes                              Yes                    Yes                    No              Unclear

Kim 2020 [W11]         No                               No                     No                     Unclear         Unclear

Korean CDC [W12]       No                               Partly                 Partly                 No              Unclear

Kujawski 2020 [W13]    Yes                              Yes                    Yes                    Unclear         Unclear



                                                                        32
                                                                                                                                      Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                   p t
                                                r i
L’Huillier 2020 [W14]   Yes          Yes      c   Yes    Unclear   Unclear

La Scola 2020 [W15]     Yes          Yes          Yes    Unclear   Unclear
                                             s
Ladhani 2020 [W16]      Yes          Yes
                                    n      u      Yes    Yes       Likely

Lu 2020 [W17]           Yes          Yes          Yes    Partly    Yes

Perera 2020 [W18]       Yes
                                  a  Yes          Yes    Unclear   Unclear

Qian Q 2020 [W19]       Yes          Yes          Yes    Unclear   Unclear
                                 M
Santarpia 2020 [W20]
                 d      Yes          Yes          Yes    Unclear   Unclear

Singanayagam [W21]
                e       Yes          No           Yes    Unclear   Unclear


             pt
Wang W 2020 [W22]       No           Yes          Yes    No        Unclear

Wölfel 2020 [W23]       Yes          Yes          Yes    Unclear   Unclear


          ce
Xiao FSJ 2020 [W24]     No           Yes          Yes    No        Unclear

Xiao F 2020 [W25]
        c               Yes          Yes          Yes    No        Unclear

Yoa H 2020[W26]
       A                Yes          Yes          Yes    Unclear   Unclear

Young 2020 [W27]        Yes          Yes          Yes    Yes       Yes

Zhang 2020 [W28]        Partly       Yes          yes    No        Unclear

Zhou 2020 [W29]         Yes          Yes          Yes    Unclear   Unclear


                                             33
                                                                             Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                               p t
                                                                                      r i
                                                                              s     c
Table 3. Duration of detectable SARS-CoV-2 RNA in the included studies.
                                                               n            u
                                                             a
Study                   Duration of detectable SARS-CoV-2 RNA as
                                                    M                             Comments on the clinical course
                        assessed by PCR


Bullard
                    d   Specimens included in this study included those
                        positive for SARS-CoV-2 by RT-PCR from day of
                                                                                  SARS-CoV-2 Vero cell infectivity of respiratory specimens from SARS-CoV-2 positive
                                                                                  individuals was only observed for RT-PCR Ct < 24 and symptom onset to test of < 8 days.
[w7]             t e    symptom onset (Day 0) up to 21 days post symptom
                        onset.


Gniazdowski
                p       Patients that received repeated testing with              Four patients had infectious virus recovered from specimens collected in up to 22 days
                        longitudinal positive results were tested within a time   after the first positive result. Many patients who tested negative for SARS-COV-2 showed
[w8]         ce         frame that ranged from less than one day to more than     a subsequent positive result
                        45 days


Jeong
           c            Five positive-PCR patients, day 8 to day 30 after         Viable SARS-CoV-2 was demonstrated in saliva, urine and stool specimens from COVID-
                        symptom onset.                                            19 patients up to days 11-15 of the clinical course.
[w10]
          A
                                                                                    34
                                                                                                                                                                             Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                              p t
                                                                                    r i
Korean CDC            On average, it took 45 days (range: 8 to 82 days) from    This may indicate duration of viral RNA detection over a long period of time and
                      the initial symptom onset date to testing re positive
                                                                                  c
                                                                                inconsistently.
[w12]                 after discharge. (Based on 226 cases symptomatic at
                      the time of initial confirmation)
                                                                          s     These data may not be comparable with information from studies specifically observing the
                                                                                duration of viral RNA detection as an outcome.
                                                                        u
                                                                                Time to retesting positive via PCR is reported, among this specific group of individuals who
                                                            a n                 retested positive by PCR.




Kujawski
                      to 22 days
                                                  M
                      Duration of SARS-CoV-2 detection by RT-PCR was 7          First 12 identified patients in the US. Respiratory specimens collected between illness
                                                                                days 1 to 9 (median, day 4) All patients had SARS-CoV-2 RNA detected in respiratory
(for The COVID-19  d                                                            specimens, typically for 2 to 3 weeks after illness onset.
Investigation Team)
[w13]             e                                                             Mean duration of fever was 9 days. Two patients received a short course of
                t                                                               corticosteroids.


Singanayagam
               p      SARS-CoV-2 viral load identified that the level of
                      SARS-CoV-2 RNA in the URT was greatest around
                                                                                Probability of culturing virus declined to 8% in specimens with Ct > 35 and to 6% 10 days
                                                                                after onset;
[w21]
            ce        symptom onset, steadily decreased during the first 10
                      days after illness onset and then plateaued up to day
                      21


Xiao F SJ
          c           The viral load was higher in feces than in respiratory    Isolation of virus from feces specimens collected at later time points was not successful,
                      specimens collected at multiple time points (17–28        although results for virus RNA remained positive, indicating only RNA fragments, not
[w24]
         A            days after symptom onset)                                 infectious virus, in feces of this patient collected at later time points of disease onset.


Xiao F                The duration time of positive stool results ranged from   17 (23%) patients continued to have positive results in stool after showing negative results
                      1 to 12 days.                                             in respiratory specimens.
w25


                                                                                  35
                                                                                                                                                                               Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                           p t
                                                                  r i
                                                          s     c
Young       SARS-CoV-2 RNA was detectable from                Mean duration of viral RNA detection by PCR was 16.7 days (95% CI 15.2-18.3). C
            nasopharyngeal swabs by PCR up to 48 days after
w27         symptom onset.
                                                        u     Cessation of viral RNA detection by PCR occurred in 4% by day 7, 30% by day 14, 78% by
                                                              day 21 and 91% by day 28. There were no differences by disease severity No virus was
                                               n              isolated when the PCR cycle threshold (Ct) value was >30 or >14 days after symptom
                                                              onset.
                                             a
                                     M
                 ed
              pt
           ce
        Ac

                                                                36
                                                                                                                                                       Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                                          p t
                                                                                              r i
                                                                                    s       c
                                                                      10
Table 4: Relationship of PCR Cycle threshold and Log
                                                                     n            u
                                                                           copies to Positive Viral Culture


                                                                                                                                                   10
                                                                                                                                             Log        copies
                                      Specimen
                                                                   a               Cycle Threshold


                    RT-PCR
                                                                                                                               10
                     SARS-
                     CoV-2
                                                        M
                                                      Gene
                                                                                                                         Log        copies
                                                                                                                         positive culture           10
                    positive    Viral       No      fragment                                            No growth in         (unless          Log        copies    No growth
                   specimens Culture      growth   sampled on      Positive culture Negative culture     specimens          otherwise          negative           based on log
Study
                 ed   (n)    growth (n)     (n)     PCR Test          Ct value         Ct Value         based on Ct          stated)            culture              copies       ORs for Viral Culture


                                                    E, RdRp, N,
Basile 2020
              pt                                       M, and
                                                    ORF1ab for                                         Ct >32 with the
[w4]                  234        56        178     ICU patients;       25.01             27.75         N gene target 3

Brown 2020
           ce                                      RdRp, E, and                         35.16 ±
[w5]                  23         1          22         N               26.16           SEM 0.63           Ct >26.2
         c
Bullard 2020                                                                                                                                                                     OR 0.64 (95%CI 0.49 to
                                                                                                                                                                                 0.84, p<0.001) for every
[w7]                  90         26         64       E gene          17 [16-18]       27 [22-33]          Ct > 24                                                                one unit increase in Ct.
        A
                                                                   mean 12.8 ±                         Ct  23 yielded
Gniazdowski 2020                                                       3.4         mean 27.1 ± 5.7      8.5% of virus
[w8]                  132        47         85       S, Nsp 2      median 18.17     median 27.5            isolates

Huang 2020            60         23         34       Nsp 12                                              Ct >31.47
                                                                    mean 23.9 ±      mean 29.26 ±                         mean 7.37 ±         mean 5.98 ±
                                                                                            37
                                                                                                                                                                                                            Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                                                                                                             p t
                                                                                                  r i
            [w9]                                                          SEM 0.78         SEM 0.78
                                                                                                c                             SEM 0.20        SEM 0.18


                                                                        mean 22.39 ±      mean 28.92 ±                       mean 8.21 ±     mean 6.62 ±
                                            23        37        E        SEM 0.75
                                                                                     u s   SEM 0.65         Ct >31.46         SEM 0.18        SEM 0.16


                                                                        mean 27.29 ±      mean 31.49 ±                       mean 7.87 ±     mean 6.70 ±
                                            21        31        N        SEM 0.77          SEM 0.59         Ct >35.2          SEM 0.21        SEM 0.17
                                                                          n
                                                                                                                             mean 7.9×108
            L’Huillier 2020
                                                                        a                                                    IQR 4.7106 -
                                                                                                                                             mean 5.4×107
                                                                                                                                             IQR 4.2×103–
            [w14]                234        12        11        M                                                              1.0109         1.8×106

            La Scola 2020

            (Jaafar 2020)
                               d  611                  482                                                Ct  34 (2,6%
            [w15]               (3790)   129(1941)   (1849)     E                                           positives)
                            t e
                                                                        100% cultures
                                                                        (2/2)
                         e p                                             with Ct <20.00
            Ladhani 2020                                                to 17.0% (9/53)
                                                                         with Ct 30.00-
            [w16]
                      c c        87         31        56      ORF1ab          34.99        Cutoff >35

            Perera 2020

            [w18]                68         16        52        N                                                                7.5 2           3.8        <5.0
                     A
                                                                                                             Ct > 35
                                                                                                         probability of no
            Singanayagam 2020                                                                              growth was                                              OR 0.67 for each unit
                                                                                                          8.3% (95% CI:                                            increase in Ct value
            [w21]                324       133        191     Unclear                                    2.8%–18.4%) 1                                             (95% CI: 0.58–0.77)


                                                                                                38
                                                                                                                                                                                           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020




Exhibit 5
                                                                                                                                    p t
                                                                                                                        r i
            Wölfel 2020                                                      E,

            [w23]                      45            9          36
                                                                         Subgenomic
                                                                           mRNA.
                                                                                                           s          c
            Young 2020

            [w27]                      100          21          79
                                                                          N, S, and
                                                                          ORF1ab
                                                                                         28.2 (24.3 to
                                                                                         33.3
                                                                                            n            u         >30

            1 All above CT (n=5) 35 were symptomatic                                      a
            2. Of the 16 culture-positive specimens, 15 (94%) had viral RNA load >6 log10 copies/mL (p<0.01). All of them were collected within the first 8 days of illness

            3. no CPE visualised but a decrease in Ct values between the Ct of the original clinical specimen PCR (Ct          specimen)   and the terminal culture (day four) supernatant PCR (Ct culture) of ≥3 (equivalent to a
                                                                               M
            1 log increase in virus quantity) i.e. Ct specimen – Ct culture ≥3 = culture positive. The authors hypothesized that a Ct   specimen minus   Ct culture <3 was due to residual inoculated clinical specimen and not
            replicating virus. d
            4.23 SARS-CoV-2–infected children
                              e
                           pt
                        ce
                     Ac

                                                                                                                      39
                                                                                                                                                                                                                                     Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020




Exhibit 5
                                                                                                                                        Exhibit 5
           Downloaded from https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1764/6018217 by guest on 16 December 2020
                         t
                             ip
                                     cr
                                              us
                                                          an
Figure 1




                                                                      M
                                                                                   ed
                                                                                                 pt
                                                                                               ce
                                                                                                                    Ac
